DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Amendment 
1- The supplemental amendment filed on 06/21/2022 has been entered and fully considered. Claims 1-8 remain pending in the application, where independent Claim 1 has been amended.


Response to Arguments

2- Examiner has considered applicants’ proposed amendment and submits they have overcome all the 35 USC 112 rejections previously set forth in the non final office action mailed on 02/28/2022. 


Allowable Subject Matter

3- Claims 1-8 are allowed. 
The following is an examiner's statement of reasons for allowance:
As to independent apparatus claim 1, the prior art of record, taken either alone or in combination, fails to disclose or render obvious:
	A detection device comprising:
a scale with a strained grating that has a grating pattern that, in a first direction, becomes sparse to dense as going from one end to a center in the first direction and becomes dense to sparse as going from the center to another end in the first direction and, in a second direction, becomes sparse to dense as going from one end to a center in the second direction and becomes dense to sparse as going from the center to another end in the second direction; and 
two sensor heads … 
wherein thermal deformation of the pedestal or the scale is detected based on a change in a difference between the positions detected by the two sensor heads.

in combination with the other limitations.
The closest prior art found that pertains to the invention, with emphasis added, is Lucas, Takahama, Kramer and Wang. However, the prior art fail to teach, suggest or render obvious the entire invention as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571)272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohamed K AMARA/
Primary Examiner, Art Unit 2886